DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2022 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation “the support" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, claim 15 is intended to depend from claim 11, and will be examined as such. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muster et al (US 2018/0003356 A1).
In regard to claim 1, Muster et al disclose a lighting apparatus for a vehicle (Figure 8), the lighting apparatus comprising: 
a light source (2); and 
an optical unit (5) to generate a specified light distribution, the optical unit comprising an optical element with a light entry surface (facing 32) to couple in light emitted by the light source and a light exit surface (opposite 32) disposed at a distance from the light entry surface to couple out the light that has been input coupled at the light entry surface and guided along a principal light guiding direction within the optical element, 
wherein the optical element is embodied as a layered body (layers 51 and 52) with a plurality of layers, and 
wherein at least two of the layers of the plurality of layers have sections of materials with different refractive indices (silicon oxide and titanium oxide—the claim does not require these different refractive indexes are not required to be within the same layer). (Figure 8; see at least [0047])

In regard to claim 2, Muster et al disclose that the layers run substantially parallel to the light entry surface and/or to the light exit surface of the optical element. (Figure 8; see at least [0047])

In regard to claim 5, Muster et al disclose that the layers of the optical element are connected in one piece to one another, and wherein adjacent layers lie flat against one another. (Figure 8; see at least [0047])

In regard to claim 8, Muster et al disclose that the sections of the different layers are arranged one behind the other in the principal light guiding direction and are formed of materials with different refractive indices so that the refractive indices of the materials change at least twice in the principal light guiding direction. (Figure 8; see at least [0047])

In regard to claim 10, Muster et al disclose that the sections of the layers are arranged in alignment with one another and projected in the principal light guiding direction. (The sections can be defined arbitrarily—thus, there is an arbitrary selection which are alignment with each other.) 

In regard to claim 11, Muster et al disclose that the optical element is applied to a transparent support (3). (Figure 8; see at least [0047])

In regard to claim 12, Muster et al disclose that the transparent support is a refractive body. (Figure 8; see at least [0047])

In regard to claim 13, Muster et al disclose that the light source and the optical element are disposed in a pot-shaped housing (10), which is closed by a cover plate (11). (Figure 8; see at least [0047])

	In regard to claim 15, Muster et al disclose that the layered body and/or the support has at least one holder to fasten the layered body and/or the support to the housing of the lighting apparatus. (It is clear from Figure 8 that the transparent support connects in some manner to the housing 10.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muster et al (US 2018/0003356 A1).
In regard to claim 3, Muster et al fails to explicitly disclose that the layers have the same layer thickness.
However, the reference is clear that “the layer thickness and number of said layers 51, 52 is implemented for example in such a way that the transmission curve 500 of the filter 5 (FIG. 9) has a filter edge 501 in the wavelength range of approximately 470 nanometers to 500 nanometers.” The recitation of “the layer thickness” is suggestive that these layers share a thickness. Further, the thickness of the layers are an optimization—it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the relative thickness of the layers in order to optimize the transmission of the target wavelength range. 

In regard to claim 4, Muster et al fails to explicitly disclose that the layer thickness is in a range from 10 pm to 30 pm.
On a prima facia basis, the Examiner fails to see how the particular thickness range is critical to the invention. Moreover, the light of Muster et al would be unaffected in its forward emission by a thickness of layers on the order of picometers—only light incident on the filter layer 5 would be effected by such a limited thickness. The Examiner is open to argument that this thickness is critical—however, if such thickness is argued to be critical to the invention, then to comply with requirements under 35 USC 112(a), such thickness must be recited within the independent claim.
It would have been obvious to one of ordinary skill in the art at the time of filing to form the layers of the interference filter on the order of picometers in order to limit the amount of non-target wavelengths. 

In regard to claim 6 and 7, Muster et al fails to disclose that the optical element is produced by the sequential application of the layers, and as recited in claim 7, that the optical element is produced by printing the layers.
The reference is silent on how the layers are produced. To this end, the limitations of “produced by the sequential application of the layers” and “produced by printing the layers”, are product-by-process limitations. Patentability for such limitations is based on the product itself, not on its method of production. See MPEP 2113
It would have been obvious to one of ordinary skill in the art at the time of filing to produce the layers by sequential layering as it would exceedingly difficult to produce the interference filter another way—sequential layering would be the simplest approach to its production. Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing to produce the layers by a printing method—“printing” suggests a “printer”, which in the manufacturing arts are both broad ideas and invoke broad interpretations: using a machine to dispose two materials one layer at a time in a stacked manner is how a PHOSITA would solve the problem of producing such layers.

In regard to claim 14, Muster et al disclose that the light entry surface and/or the light exit surface of the layered body is provided with an anti-reflective coating (under BRI, the top layer of the interference filter can be interpreted as an anti-reflective coating).
Where the BRI is argued, it would have been obvious to one of ordinary skill in the art at the time of filing to apply an anti-reflective coating to the interference filter in order to ensure high transmission of the target wavelength. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The prior art taken as a whole does not show nor suggest a lighting apparatus for a vehicle, the lighting apparatus comprising a light source, and an optical unit to generate a specified light distribution, the optical unit comprising an optical element with a light entry surface to couple in light emitted by the light source and a light exit surface disposed at a distance from the light entry surface to couple out the light that has been input coupled at the light entry surface and guided along a principal light guiding direction within the optical element, wherein the optical element is embodied as a layered body with a plurality of layers, and wherein at least two of the layers of the plurality of layers have sections of materials with different refractive indices, and wherein the sections of the respective layers are arranged in a matrix-like manner in columns and rows, and wherein the sections of the layers are each of the same size as specifically called for the claimed combinations.
The closest prior art, Muster et al (US 2018/0003356 A1), does not include that the sections of the respective layers are arranged in a matrix-like manner in columns and rows, and wherein the sections of the layers are each of the same size as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Muster et al reference in the manner required by the claims. 
	To clarify the indicated allowable subject matter, the last line of the independent claim recites “at least two of the layers of the plurality of layers have sections of materials with different refractive indices’—the “sections” are interpreted broadly in the rejection as the claim fails to recite that the layers have different refractive indexes within themselves. However, in claim 9, these sections are recited as being arranged in a matrix-like manner—the Examiner cannot extend this interpretation past this point. In this claim, the sections are of “the respective layers”, and thus forces an interpretation on the independent claim where Muster et al can no longer be applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
An et al (US 2022/0072995 A1) disclose a puddle lamp.
Berard et al (US 2020/0384740 A1) disclose a vehicle signaling device.
Cho et al (US 2017/0227183 A1) disclose a lighting apparatus.
Choi et al (US 2020/0386382 A1) disclose a vehicle lamp.
Di Trapani et al (US 2018/0210120 A1) disclose an illumination system.
Go et al (US 2022/0026038 A1) disclose a vehicle lamp.
Groene et al (US 2021/0062991 A1) a vehicle light. 
Izu et al (US 2021/0046738 A1) disclose a laminated glass.
Kitahara (US 2019/0319219 A1) disclose a light-emitting system.
Niu et al (US 2021/0041075 A1) disclose a matrix lighting device.
Nicholson et al (US 2020/0217477 A1) disclose a light emitting system.
Rotzer (US 2019/0368689 A1) disclose a light system. 
Wakamatsu et al (US 2018/0040775 A1) disclose a light-emitting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875